UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RIDUAN BIN ISOMUDDIN HAMBALI,

        Petitioner,
                v.                                           Civil Action No. 10-0407 (JDB)
 BARACK OBAMA, et al.,

        Respondents.


                                             ORDER

       Upon consideration of Respondents’ Motion for an Extension of Time to disclose

exculpatory information pursuant to Section 1.D.1 of the Case Management Order, it is hereby

ORDERED that Respondents’ motion is granted. Disclosure of exculpatory evidence pursuant

to Section 1.D.1 of the Case Management order shall occur by not later than July 31, 2012.

       It is further ORDERED that on that date, the government shall file a notice certifying

either that it has disclosed the exculpatory evidence or that it does not possess any exculpatory

evidence.

       SO ORDERED.



                                                     /s/ John D. Bates
                                                     JOHN D. BATES
                                                 United States District Judge


Dated: July 27, 2012